                    Case 1:20-cr-00133-SPW Document 20 Filed 04/22/21 Page 1 of 6

                                   United States District Court
                                    DISTRICT OF MONTANA BILLINGS DIVISION


 UNITED STATES OF AMERICA                                                   JUDGMENT IN A CRIMINAL CASE


 V.

                                                                            Case Number: CR 20-133-BLG-SPW-l
 KIANN LITTLEBEAR                                                           USM Number: 20282-509
                                                                            Vernon E. Woodward
                                                                            Dcfendaiil's Alloriicy



THE DEFENDANT:
      pleaded guilty to count(s)                         1
       pleaded guilty to count(s) before a U.S.
 □     Magistrate Judge, which was accepted by the
      court.
       pleaded nolo contendere to count(s) which
 □
       was accepted by the court
       was found guilty on count(s) after a plea of
 □
       not guilty


The defendant is adjudicated guilty of these offenses:
 Title & Section / Nature of Offense                                                                 Offense Ended   Count
 18:1 163.F Theft From Tribal Organizations                                                          01/31/2018      1




The defendant is sentenced as provided in pages 2 through 6 of this judgment. The sentence is imposed pursuant to the
Sentencing Refonn Act of 1984.


        It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all lines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of
material changes in economic circumstances.

                                                             Ann! 22,2021
                                                             Date orijiipo-sition ol'Jiidgmenl




                                                             jtgnauire ofJudge

                                                             Susan P. Watters
                                                             United States District Judge
                                                             Name and Title ofJiidgc

                                                             April 22, 2021
                                                             Date
Case 1:20-cr-00133-SPW Document 20 Filed 04/22/21 Page 2 of 6
Case 1:20-cr-00133-SPW Document 20 Filed 04/22/21 Page 3 of 6
Case 1:20-cr-00133-SPW Document 20 Filed 04/22/21 Page 4 of 6
Case 1:20-cr-00133-SPW Document 20 Filed 04/22/21 Page 5 of 6
Case 1:20-cr-00133-SPW Document 20 Filed 04/22/21 Page 6 of 6
